PER CURIAM.
Appellant, Sharon Sinton, challenges an order modifying the visitation provisions of her final judgment of dissolution. Appellant contends she was not given notice that the issue of visitation would be addressed at the hearing on the former husband’s petition to modify the final judgment. Because the court’s pretrial conference order did not list visitation as an issue in dispute, and because both parties filed pretrial statements indicating that the matter of visitation had been settled at mediation, we agree, and reverse. See Fla. Fam. L.R.P. 12.200(d); Lentz v. Lentz, 414 So.2d 292 (Fla. 2d DCA 1982).
PATTERSON, C.J., ALTENBERND and STRINGER, JJ., Concur.